DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending, of which claims 1, 10 and 16 are in independent form.  Claims 1-20 are rejected under 35 U.S.C. 103.  

Response to Arguments
The arguments filed on 11 July 2022 as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered and are not persuasive.  On page 10 of the remarks Applicant’s representative appears to argue that the Carlin reference at paragraph [0010] does not teach the independent claim limitation reciting in part, …executing, by one or more processor, the hybrid statement by accessing a plurality of pages with the plurality of logical columns of the table from a database storage with a single I/O operation and omitting one or more JOIN operations for the plurality of logical columns of the table.  Applicant’s representative argues that Carlin at paragraph [0010] is directed to a different database operation and a completely different function than what is recited in the claim.
Applicant argues that Carlin teaching grouping columns from a relational table into a column set which mitigates a requirement to parse the plurality of columns does not teach omitting one or more JOIN operations for the plurality of logical columns of the table.  Lastly, Applicant’s representative distinguishes from the parsing operation of Carlin and the JOIN operation of the recited claim.

Examiner’s Response:
Examiner is of the position that Carlin in the Abstract teaches grouping columns in a data table into a column set or single entity such that the group of columns in the set is accessible by a single I/O command (i.e., such that multiple join commands to address the group of columns as a whole can be omitted) and reads on the independent claim limitation reciting in part, …and executing, by one or more processors, the hybrid statement by accessing a plurality of pages with the plurality of logical columns of the table from a database storage with a single I/O operation and omitting one or more JOIN operations for the plurality of logical columns of the table.
Carlin, by grouping the columns into a column set or grouping or joining the columns into a single entity, omits the need for multiple JOIN operations.  Additionally, Examiner was citing to Carlin at paragraph [0010] not because Examiner was arguing that parsing is analogous to the JOIN operation, but in pointing out that Carlin teaches grouping columns together such that they can be addressed collectively with a single command mitigating the need to deal with the columns individually such that they do not need to be joined together.
Lastly, the argued claim limitation does positively recite a JOIN operation but accessing a plurality of columns with a single operation and omitting one or more JOIN operations, thus arguing that Carlin is teaching parsing vs a JOIN operation is not relevant to the claim as written, Carlin by teaching grouping columns such that they can be accessed collectively with a single command eliminates the need for the columns to be parsed individually or JOIN together so that they can be addressed collectively.

Claim Interpretation
Examiner is interpreting the computer readable storage medium recited in claim 16 as being consistent with the specification at paragraph [0076] i.e., non-transitory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. U.S. Patent No. 7,174,327 (hereinafter “Chau”) in view of Carlin et al. U.S. Pub. No. 2009/0319487 (hereinafter “Carlin”).
Regarding independent claim 1, Chau discloses:
receiving, by one or more processors, an SQL statement for a table, wherein the table comprises an XML column which is a representation of a plurality of logical columns of the table, there is at least one XML element in at least one row and in the XML column of the table, and each of the at least one XML element corresponds to a non-null value in a specific row and in a logical column of the plurality of logical columns of the table (Chau at Column 2, Lines 7-20 discloses formulating SQL operations (i.e., SQL statement) on a table in a relational database.  Additionally, Chau at Column 2, Lines 27-38 disclose storing XML documents as column data.  Lastly, Chau at Column 6, Lines 54-56 discloses, “The XML System enables storing entire XML documents into a database and using SQL to do a fast search on desired XML elements or attributes with rich data types.”  Examiner is of the position that the XML elements disclosed in the sections of Chau cited above includes an XML element which corresponds to a non-null value.)

parsing, by one or more processors, the SQL statement; transforming, by one or more processors, the SQL statement into a hybrid statement able to process the at least one XML element in response to the parsing result indicating that the SQL statement relates to at least one logical column of the plurality of logical columns (Chau at Column 8, Lines 42-59 discloses transforming data between data tables and XML documents using Document Access Definition in which custom mappings between database column data in new or existing tables and XML elements or attributes and allowing for dynamic querying by overriding query parameters by parsing an SQL query and using the definitions in the Document Access Definitions (i.e., hybrid statement).  Additionally, Chau at Column 8, Line 60 – Column 9, Line 8 discloses the following:
With the XML System, an application can: Store entire XML documents as column data in an application table, either internally or externally as a local file or URL, while extracting desired XML element or attribute values into side tables for search. Compose or decompose contents of XML documents from/into an XML collection which consists of one or more relational tables. Perform fast search on XML elements or attributes of SQL general data types by converting character string in XML documents to SQL data types for indexing. Update the content of an XML element, or the value of an XML attribute. Extract XML elements or attributes dynamically in SQL query…)

While Chau at Column 8, Line 60 – Column 9, Line 8 discloses performing various operations, inserting, searching, etc. on XML data using a combination of SQL and XML, Chau does not disclose:
…and executing, by one or more processors, the hybrid statement by accessing a plurality of pages with the plurality of logical columns of the table from a database storage with a single I/O operation and omitting one or more JOIN operations for the plurality of logical columns of the table. 
However, Carlin in the Abstract teaches with emphasis added by Examiner, “…group atomic scalar values recognized by a database such as columns into sets (e.g., column sets). A grouping component associated with the SQL server creates a logical representation for column groupings, which are accessible by a single I/O and can be co-located (e.g., substantially close or compact) in terms of storage location. Interesting column sets (e.g., non-null) can also be selected for a data representation thereof as a single entity to other applications.”  Examiner is of the position that the column set of Carlin is a representation of a plurality of columns. 
Additionally, Carlin at paragraph [0010] teaches in part with emphasis added by Examiner, “For example, for a query that requires insert of rows into a table command, a requirement for parsing the plurality of columns is mitigated.” i.e., omitting…JOIN operations for the plurality of logical columns of the table.
Further, Carlin at paragraph [0028] teaches in part, “During a select operation on a table containing a column set, behavior of the column set column is to aggregate all the non-null columns that are the members of that column set in a row into an XML fragment and produce a computed XML column value.”
Lastly, Carlin at paragraph [0032] teaches in part, “In general, sparse columns (e.g., columns having a substantial percentage of rows with null values) facilitate an efficient storage/retrieval of sparsely populated columns, wherein additional storage attributes can be specified during column creation. Such further permits a storage layer in a database engine to optimize the storage for such columns by storing only non-null values for that column in the data pages.” i.e., plurality of pages with the plurality of logical columns...
Both the Chau reference and the Carlin reference, in the sections cited by the Examiner, are in the field of endeavor of applying SQL clauses in conjunction with XML data and functions.  Before the effective filing date of the claim invention it would have been obvious to one of ordinary skill in the art to combine the application of SQL clauses in conjunction with XML data and functions as disclosed in Chau with the XML fragment representing a column set column storing an aggregate of non-null values across a plurality of columns such that the column set is accessible via a single I/O command as taught in Carlin to facilitate in improving operational efficiency (See Carlin at paragraph [0008]).

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Chau discloses:
wherein the at least one XML element in the XML column and values in other columns of the table are stored in a same table space in the database storage (Chau at Column 3, Lines 3-8 discloses, “In accordance with one aspect of the present invention, data is stored in a data store connected to a computer. A main table is created having a column for storing a document, wherein the document has one or more elements or attributes. One or more side tables are created, wherein each side table stores one or more elements or attributes. Then, the side tables are used to locate data in the main table.”  Additionally, Carlin at paragraph [0028] discloses an XML fragment stored in a column that contains a column set or aggregate of non-null values stored across a plurality of columns.)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Chau discloses:
wherein a relationship between the plurality of logical columns and the XML column is stored in a schema of the table, and wherein the parsing of the SQL statement further comprises: determining, by one or more processors, that the SQL statement relates to at least one logical column of the plurality of logical columns based on the schema of the table (Chau at Column 8, Lines 42-59 discloses using an XML collection and Document Access Definitions that make custom mappings (i.e., schema) between column data in new or existing tables and XML elements or attributes and the use of such a mapping with parsed SQL queries.)

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Additionally, Chau discloses:
wherein the hybrid statement is a composition of part of the SQL statement and an XML expression in response to the SQL statement being further related to at least one of following SQL clauses or clause group: INSERT, SELECT, WHERE, UPDATE and SET, GROUP BY, Group By and HAVING, and ORDER BY (Chau at Column 9, Lines 36-49 discloses using path expressions to define XML elements and attributes.  Additionally, Chau at Column 14, Lines 20-25 discloses, “…the user can retrieve a list of the elements with the same order as the original XML document using "ORDER BY DXX_SEQNO" in SQL. X collection The X collection defines mapping between XML documents and an XML collection of relational tables.”  Additionally, Carlin at paragraph [0008] teaches in part, “Moreover, the column set can further resemble a simple compact representation, such as a string representation, a binary representation, a single binary scalar, and the like for a set of columns, to increase operation efficiency for the database (e.g., insert, update, select, and the like.”)

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Chau discloses:
wherein the transforming the SQL statement into a hybrid statement comprises: modifying, by one or more processors, an index definition in the SQL statement into an XML index function in the hybrid statement, wherein an Xpath is included in the XML index function to specify which data from the XML column is used for an index key in the XML index (Chau at Column 12, Lines 60-64 discloses, “…the user can create a DAD to define a mapping and indexing scheme.”  Additionally, Chau at Column 16, Line 55 – Column 17, Line 2 discloses, “…a Data Access Definition (DAD) which identifies the XML elements or attributes that need to be indexed and defines the mapping between XML elements or attributes to columns in one or more side tables…The DAD also provides a location path or XPath. For example, if elements of a book are structured as follows: |-----Book |-----Title |-----Author The location path for the above structure would be: /Book/Title/Author.”  Lastly, Chau at Column 71, Line 7 discloses, “indexInSQLDA=current_col2xml[i].indexInSQLDA”).

Regarding dependent claim 5, all of the particulars of claims 1 and 4 have been addressed above.  Additionally, Chau discloses:
wherein the XML expression is further obtained using at least one of following: 
modifying, by one or more processors, the clause INSER in the SQL statement into a clause INSERT with XML format in the hybrid statement; 
modifying, by one or more processors, the clause SELECT, clause group SELECT and GROUP BY, or clause group SELECT and ORDER BY in the SQL statement into an XMLQuery function or an XMLTable function in the hybrid statement; 
modifying, by one or more processors, clause group UPDATE and SET in the SQL statement into an XMLModify function in the hybrid statement; and
modifying, by one or more processors, the clause WHERE or the clause HAVING in the SQL statement into an XMLExists function in the hybrid statement (Examiner notes that dependent claim 5 recites an at least one of limitation, therefore only one of the modifying limitations needs to be disclosed in order for the claim to be rejected, Examiner points to the first bolded modifying limitation and Chau at Column 22, Line 56 – Column 23, Line 8 discloses the following:
The following SQL statement inserts the casted varchar type in the host variable xml_buff into the XMLVarchar. INSERT INTO sales_tab VALUES(`123456`, `Sriram Srinivasan`, db2xml.XML Varchar(:xml_buff)) Using the Storage UDF: For each XML System UDT, there is a storage(or import) UDF to import data from a resource other than its base type. For example, if to import an XML document in a file to the database as a XMLVarchar, then the function XMLVarcharFromFile( ) is used. In the example below, a record is inserted into the sales_tab table. The function XMLVarcharFromFile( ) imports the XML document from a file into the database and stores it as a XML Varchar. EXEC SQL INSERT INTO sales_tab VALUES(`123456`, `Sriram Srinivasan` XMLVarcharFromFile(`/home/ul/xml/order.xml`)))

Regarding dependent claim 7, all of the particulars of claims 1 and 6 have been addressed above.  Additionally, Chau discloses:
wherein a hybrid index for the table is built in response to the execution of the hybrid statement comprising the XML index function, and wherein an entry of the hybrid index for the table comprises row values in the other columns of the table, XML value and row ID (Chau at Column 13, Line 57 – Column 14 Line 37 discloses the following:
Xcolumn An Xcolumn defines the indexing scheme for an XML Column. It is composed by zero or more tables. table: The relational side table(s) created for indexing elements or attributes of documents stored in an XML column. You can have one or more tables. A table is specified by: name: name of the side table. column: The column of the side table, which contains the value of a location path of the specified type. name: name of the column. It is the alias name of the location path which identifies an element or attribute, type: the data type of the column. It can be any SQL data type. path: the location path of an XML element or attribute...The Xcollection defines mapping between XML documents and an XML collection of relational tables. It is composed by the following elements: SQL_stmt The SQL statement to specify the operation needed to achieve the mapping. It must be a valid SQL statement. It is only needed for composition, and only one SQL_stmt of query is allowed. objids A list of identifiers, each of which conceptually identifies a row object in the database table, so that the row to be selected is ordered by this unique value. It is only needed when SQL_stmt is supplied. The ID can be a column name, or a value generated from the generate_unique( ) function or a UDF.)


Regarding independent claim 10, while independent claim 10, a system claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 10 is rejected under the same rationale as claim 1.  Additionally, with respect to the hardware limitations recited in the claim, specifically one or more processors; a memory coupled to at least one of the processors (See Chau at Figure 1.)

Regarding dependent claim 11, all of the particulars of claim 10 have been addressed above.  Additionally, claim 11 is rejected under the same rationale as claim 2.

Regarding dependent claim 12, all of the particulars of claim 10 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 3.

Regarding dependent claim 13, all of the particulars of claim 10 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 4.

Regarding dependent claim 14, all of the particulars of claims 10 and 13 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 5.

Regarding dependent claim 15, all of the particulars of claim 10 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claims 5-7.

Regarding independent claim 16, while independent claim 16, a computer program product claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 16 is rejected under the same rationale as claim 1.

Regarding dependent claim 17, all of the particulars of claim 16 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 2.

Regarding dependent claim 18, all of the particulars of claim 16 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 3.
Regarding dependent claim 19, all of the particulars of claim 16 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 4.

Regarding dependent claim 20, all of the particulars of claims 16 and 19 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 5.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chau in view of Carlin in further view of Dillon U.S. Pub. No. 2008/0249972 (hereinafter “Dillon”).
Regarding dependent claim 8, all of the particulars of claims 1 and 3 have been addressed above.  While Chau as illustrated in the rejection of claim 3 discloses a schema, and Chau at Column 18, Lines 13-50 discloses creating tables and setting column names, Chau does not disclose the schema of the table being created during the execution of the statement, more specifically, Chau does not disclose:
wherein the transforming the SQL statement into a hybrid statement comprises: in response to the parsing result further indicating that the SQL statement being related to creating a table, obtaining, by one or more processors, the at least one logical column of the table from the SQL statement, wherein each of the at least one logical column is indicated by an indicator in the SQL statement; and modifying, by one or more processors, a column name of the related logical column of the table in the SQL statement into a corresponding name of the XML column in the hybrid statement; wherein the schema of the table is created during the execution of the hybrid statement.
However, Dillon at paragraph [0104] teaches in part, “In simple terms, a database schema is a collection of database tables and columns. A schema is created by executing CREATE TABLE SQL statements.”
Both the Chau reference and the Dillon reference, in the portions cited by the Examiner, are in the field of endeavor of creating database tables and utilizing SQL statements.  Before the effective filing date of the claim invention it would have been obvious to one of ordinary skill in the art to combine the mappings between column data and in database tables and XML attributes disclosed in Chau with a schema being created when an SQL statement is executed as taught in Dillon to facilitate in the efficiency of creating data tables.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chau in view of Carlin in view of Dillon in further view of Chen et al. U.S. Pub. No. 2013/0290300 (hereinafter “Chen”).
While Chau at Column 19, Lines 31-34 discloses, “A user can use these UDTs as the data type of an XML column. An XML column is created when a user creates or alters an application table.”  Chau does not disclose altering a schema during the execution of a statement.  More specifically, Chau does not disclose:
wherein the transforming the SQL statement into a hybrid statement comprises: in response to the parsing result further indicating that the SQL statement being related to altering at least one logical column of the table, obtaining, by one or more processors, the at least one logical column of the table to be altered in the SQL statement, wherein each of the at least one logical column is indicated by an indicator in the SQL statement; and modifying, by one or more processors, the at least one logical column of the table in the SQL statement into the XML column related to the at least one logical column of the table to be altered in the hybrid statement; wherein the schema of the table is altered during the execution of the hybrid statement.
However, Chen at paragraph [0058] teaches in part, “If the name of a column is altered in the R proxy 610 header, an ALTER TABLE SQL statement is sent to the query engine to sync the table 630 schema with the proxy 610 header.”
Before the effective filing date of the claim invention it would have been obvious to one of ordinary skill in the art to combine the mappings between column data and in database tables and XML attributes disclosed in Chau with altering of a schema as a result of an altering of a table as taught in Chen to facilitate in creating accurate database tables.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PCT/US2007/001008
Labeled page 42, Page 44 of attached PDF

5.4 Having Clause 

The having-clause is used to specify an additional filtering condition on the result of a grouping. If no group-by clause is specified in the query, an implicit "group by 1"— single-set group - is assumed. The having clause works just like the where clause, except that it is applied after the group-by operation. This means that the having-clause may only make reference to grouping aliases and aggregates:
https://www.datacamp.com/community/tutorials/group-by-having-clause-sql

    PNG
    media_image1.png
    432
    871
    media_image1.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154